NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 17 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

SINGH SARABJEET, a.k.a. Sarabjeet                 No. 11-72991
Singh,
                                                  Agency No. A078-364-891
               Petitioner,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judge.

       Singh Sarabjeet, a native and citizen of India, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Avagyan v. Holder,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
646 F.3d 672, 674 (9th Cir. 2011). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion by denying as untimely Sarabjeet’s

motion to reopen based on ineffective assistance of counsel because he filed his

motion to reopen more than eight years after issuance of his final order of removal,

see 8 C.F.R. § 1003.2(c)(2), and failed to demonstrate the due diligence necessary

to warrant equitable tolling of the filing deadline, see Avagyan, 646 F.3d at 679.

      In light of this disposition, we need not reach Sarabjeet’s nondispositive

contentions regarding his former attorney’s ineffective assistance and his eligibility

for adjustment of status. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (“As a general rule courts . . . are not required to make findings on issues the

decision of which is unnecessary to the results they reach.”).

      To the extent that Sarabjeet now alleges that a second, unnamed former

attorney gave him erroneous legal advice, we lack jurisdiction to consider this

unexhausted claim. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    11-72991